DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest relevant  art of record is considered to be Benson et al. (US 3,772,040) and Holzschneider (US 8,079,587).
In broad terms, Benson et al. discloses an interleaver machine, which is known in the art. The similar structure to the present application could be considered the background of the prior art to the task or device of interleaving paper / web/ sheet between a food item, or broadly any item needing interleaving. Benson discloses (analogously to claim 1, for example) An apparatus for a single-track or multitrack provision of web-like interleaved sheet material (see figure 1, and title… “interleafing frozen patties”) at a cutting region (see cutting element 70 in figure 4, inter ali) in which products supplied on one track or on multiple tracks (P, 13, figure 4).
Benson does not show the cutting of the products, they are patties, and thus does not disclose “are cut into slices”. Benson does however use interleaved sheets (from G, figure 4) are introduced which are cut off from the provided interleaved sheet material in the cutting region (As shown figure 4, by the cam driven rod 51). While this is a patty machine, cutting interleavers are also known to be applied to deli-slicers and the like, as seen in the cited art broadly. This does not constitute a patentable difference. 
Benson further discloses the apparatus comprising: a material store (H figure 1); a removal device for a removal of a material web from the material store (80, 81, inter alia figure 1); a loop store (see loop formed, as at G figure 1) defining a space for the removed material web to form a loop, the loop store located between the material store and the cutting region (As shown in figure 1).
What Benson specifically lacks, and is apparently not well known in the art is having the loop store having a brake for the material web that actively increases the friction for the material web; and wherein the loop store comprises a contact surface for at least one region of the material loop at the outgoing side of the loop, wherein the contact surface belongs to the brake for the material web. Benson shows a loop guidance surface, which appears analogous to some aspects of the present applicant’s brake, but which is in no way active or possessive of vacuum or pneumatic correction to the speed or friction of the web/ sheet, etc. 
Using “brake” for sheets broadly is known, as in the cardboard handling mechanism of Holzschneider. Holzschneider at figure 1 shows a schematic of a cardstock cutting machine, but lacks any specific detail about the braking of the sheets. Holzschneider does make reference to other endeavors for braking sheets, to the following evidentiary extent “(10)    Two different types of sheet braking device are known in the related art.  [], for example, shows a sheet braking device that includes brushes.  The braking brushes are slanted in the direction of sheet transport and exert a braking force on the sheet by slight pressure. (11)    In an alternative solution to this mechanical sheet brake, pneumatic sheet brakes are used, e.g., as disclosed in EP 1 431 011 B1.  The pneumatic sheet brakes are arranged in close proximity to the sheet and provide a partial vacuum, which acts as a braking force on the sheet moving past the pneumatic sheet brake.” Looking specifically at EP 1 431 011 B1, of record, the particulars of the arrangement are not more specific than shown in figure 1 of Holzschneider and are substantially as explained. Holzschneider also confuses the record somewhat, by making reference to the movement of sheets on ‘gripper carts’ which is different in mode and operation than a sliding web, such as that seen in the present application or in Benson. The closest classification search area, B65H2403/7253 which is to pneumatic control of sheet or filament handling, does not contain the type and nature of the claimed subject matter of the present application. Each reference means something different and distinct to the claimed type and manner of claimed brake which ‘actively increases the friction’ on the contact surface itself. 
Even with this knowledge, the relevant foreign references do not make clear the mechanism by which such a brake type device, even a pneumatic or brush based mechanism could be added to a Benson equivalent device. The combination appears not to be obvious in light of the general knowledge and the specific teachings shown in the most relevant prior art, as cited. Therefore, claim 1, and its similar claim scope independent claims in the record of the present application are found to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724